Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 2, 5-20, 32, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saito et al Journal of Food Science, Vol. 67, No. 4,2002, in view of Chang et al US 2017/0334969, and Trotter et al Comparative Biochemistry and Physiology, November 1995, Vol. 112, No. 3-4, pp. 463-478. All references are from the IDS of 11/21/2019.

Saito et al teach a process for preparing body wall collagen fibrils from sea cucumber (Stichopus japonicus) and the solubilization of collagen fibrils and isolation of solubilized collagen (pg. 1319, column 2—pg.1320, column 1, “Materials and Methods”). According to Saito et al, the body wall of S. japonicas was dissected free of adherent tissues with scissors and cut into small pieces. The samples (100 g) by net were treated with 1000 mL of a disaggregating solution containing 0.5 M NaCI, 50 mM EDTA, 0.2 M [3-mercaptoethanol] ( a reducing agent) and 0.1 M Tris-HCI (pH 8.0) (pg. 1319, column 2, “Materials and Methods”). After active stirring, the collagen fiber bundles of the body wall were completely disaggregated into collagen fibrils to form a highly viscous suspension (pg. 1319, column 2, “Materials and Methods”). Further, Saito et al teach the disaggregated collagen fibrils were treated with 0.1 M NaOH to remove noncollagenous substances as contaminants and to exclude the effects of endogenous proteinases on collagen fibrils and further solubilized by limited digestion with porcine pepsin to forma resulting viscous solution (pg. 1319, column 2, “Materials and Methods”).

Thus, Saito et al appear to teach treating connective tissue of an echinoderm (sea cucumber) with a) an aqueous solution of an organic solvent (Tris-HCI with (3-mercaptoethanol), b) a chelating agent (EDTA), and c) an enzyme solution, to thereby form a liquid mutable collagenous tissue as set forth in instant claims 1 -2 and 5-7.

With respect to instant claims 9-11; Saito et al teach treating its disaggregated collagen fibrils with 0.1 M NaOH (an alkaline solution comprising an alkali metal hydroxide) to remove noncollagenous substances before enzyme treatment (see the teachings above).

With respect to instant claims 12-17; Saito et al teach its resulting viscous solution after enzyme treatment was precipitated with 4.0 M NaCI and the resultant precipitate was collected by low-speed centrifugation (separation of the precipitated collagen), dialyzed, and lyophilized (freeze dried) to produce a solid mutable collagenous tissue, powder or sheet (pg. 1319, column 2, “Materials and Methods”).

The teachings of Saito et al differ from instant claim 4 (claim 3 previously submitted is now incorporated into Claim 1) and optionally claims 2, 5-7, and 9-20, in that Saito et al do not explicitly teach the instant organic solvent where the aqueous solution comprises about 25% to about 75% organic solvent, as required by instant Claim 1. Further, Saito et al do not explicitly teach an enzyme used at a concentration in the range from about 0.05% to about 10%, as required by instant claim 8.

Chang et al teach a method for producing high-concentration and high purity collagen for use as a medical material (abstract, paragraph 0001). Chang et al teach the tissue of a mammal is first washed with clean water and alcohol (preferably 70% ethyl alcohol) for disinfection (paragraphs 0045-0047). Chang et al further teach enzymatic treatment is performed for primary extraction (paragraph 0049). In order to use collagen as a medical material, Chang et al teach viruses need to be removed or inactivated to prevent the transfer thereof and microorganisms have to be appropriately eliminated (paragraph 0019).

Trotter et al teach the isolation of intact collagen fibrils from the dermis of the sea cucumber, Cucumaria frondosa (abstract). As part of the collagen purification from isolated fibrils, enzymatic digestion was used containing 80 mg of pepsin in 60 ml of 0.6 M acetic acid (pg. 465, column 1). Thus, Trotter et al appear to teach enzyme in a concentration of approximately 0.1%.

Therefore, it would have been obvious to an artisan of ordinary skill before the effective filing date of the claimed invention to use an equivalent water-soluble organic solvent within the teachings of Saito et al to achieve the isolation of solubilized collagen. One would have been motivated to do so since Chang et al teach an aqueous solution of ethanol at the instant concentration is appropriate for initially disinfecting tissues in which collagen is being isolated. It would have been obvious to substitute one organic solvent for another for disinfection purposes and isolating the collagen from other materials within the tissue (i.e., the removal of viruses and microorganisms). A skilled artisan would have an expectation of similar results since both ethanol and (3-mercaptoethanol have functional equivalence in that they are both used as solvents within the prior art for washing and/or disinfecting initial tissue from which collagen is isolated. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982).

With respect to instant Claims 19 and 20, it is the examiner's position that the purity of collagen type I resulting from the treatment would necessarily occur from performing the method taught in Saito et al, and can be optimized to that end. Since Saito et al teach all the instant method steps, the examiner has no reason to believe that the mutable collagenous tissue that results from Saito’s treatment would be at least 95% pure collagen type I. See In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). Burden shifts to applicant to show unexpected results by declaration or otherwise as In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA1980). This is supported by the fact that Saito et al further teach the collagen of its sea cucumbers are compatible with vertebrate type 1 and invertebrate type 1 collagens (pg. 1321, column 2).

The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 7-10 of the remarks filed June 14th, 2022. 
Applicants argue that “Saito “do[es] not explicitly teach the instant solvent where the aqueous solution comprises about 25% to about 75% organic solvent.” Saito was not relied upon for this teaching, rather Chang was relied upon for this teaching in combination with Saito. That connective tissue from mammalian vs. echinoderm may differ, the intent to use ethanol for can be for a different purpose and that purpose does not have to be the same as Applicants. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 

Disinfecting the material with the organic solvent by washing is a valid step to incorporate and thus obvious as applied. Claim 1 is wildly broad and does not even mention disaggregating as the rational for doing so. Further, even if the claims were to claim that, the reason and rational for the wash step cannot be said to achieve the same end though not claimed. The step contains an inherent outcome in the treatment. The arguments presented against the rejection are generally piecemeal in nature, and do not take into consideration the teachings and motivation that comes from the references as applied.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further, the could vs. would be motivated is addressed above. The motivation to perform certain steps in the method can come from a variety of reasons (see above) and does not have to match Applicant’s motivation. 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654